Citation Nr: 1648393	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board notes that the issue of non-service connected pension benefits was reopened by a September 2015 deferred rating decision, but has not yet been adjudicated by the AOJ.  As such, the Board does not currently have jurisdiction over this issue.

The Board further observes that a prior, final AOJ rating decision in January 2009 denied service connection for a low back disability and an acquired psychiatric disorder, including PTSD.  The AOJ, in a September 2015 statement of the case (SOC), found that new and material evidence had been received to reopen the claim for service connection for low back disability.  Irrespective of any conclusion by the AOJ in this regard, the Board must made an independent determination as to whether new and material evidence has been received.  As such, the Board has rephrased the issues to reflect the prior final denial.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially requested a central office hearing before the Board in the VA Form 9 received in November 2015.  Subsequent to the appeal being certified to the Board, the Veteran submitted correspondence in June 2016, requesting a Board video conference instead.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 U.S.C.A. § 7107 (West 2014).  As the Veteran has indicated that he would like to appear at a video conference hearing, a remand is necessary to schedule him for such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  Then, process the case in accordance with established appellate procedures.
      
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




